Opinion by
Beaver, J.,
Two verdicts were rendered and two judgments entered in the case of Joseph Manola, by his father and next friend, Lewis Manola v. Enterprise Stamping Co., and from these judgments separate appeals were taken to this court by the defendant company. An opinion has this day been filed in the case of the judgment entered in favor of the son, Joseph Manola, ante, p. 328. Both verdicts and judgments were in the same suit. The questions involved in both of these appeals are, therefore, the same. They have been disposed of in the case already considered and in which an opinion has been filed, supra.
For the reasons therein stated, the judgment rendered in favor of Lewis Manola, the father of the injured minor, is also affirmed.